Matter of Najuan W. (Stephon W.) (2020 NY Slip Op 03314)





Matter of Najuan W. (Stephon W.)


2020 NY Slip Op 03314


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


407 CAF 19-00790

[*1]IN THE MATTER OF NAJUAN W. JEFFERSON COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; STEPHON W., RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


LYNNE M. BLANK, WEBSTER, FOR RESPONDENT-APPELLANT. 
MICHAEL D. WERNER, WATERTOWN, FOR PETITIONER-RESPONDENT.
JUSTIN F. BROTHERTON, WATERTOWN, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Jefferson County (Eugene J. Langone, Jr., J.), entered April 9, 2019 in a proceeding pursuant to Social Services Law § 384-b. The order, insofar as appealed from, determined that respondent had abandoned the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Najuan W. (Stephon W.) ([appeal No. 2] — AD3d — [June 12, 2020] [4th Dept 2020]).
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court